Name: Commission Regulation (EEC) No 2519/81 of 28 August 1981 amending Regulation (EEC) No 3265/80 with regard to time limits in connection with certain quantities of butter to be exported to Poland
 Type: Regulation
 Subject Matter: Europe;  trade;  processed agricultural produce
 Date Published: nan

 No L 246/ 18 Official Journal of the European Communities 29 . 8 . 81 COMMISSION REGULATION (EEC) No 2519/81 of 28 August 1981 amending Regulation (EEC) No 3265/80 with regard to time limits in connec ­ tion with certain quantities of butter to be exported to Poland fixed for taking over and exporting the butter should be changed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by the Act of Accession of Greece, and in particular Article 6 (7) thereof, Having regard to Council Regulation (EEC) No 985/68 of 15 July 1968 laying down general rules for intervention on the market in butter and cream (2 ), as last amended by the Act of Accession of Greece, and in particular Article 7a thereof, Whereas, in the matter of supplying Community butter to Poland, Article 9b of Commission Regula ­ tion (EEC) No 3265/80 (3), as last amended by Regula ­ tion (EEC) No 1844/ 81 (4 ), provided for the sale of an additional quantity of 2 000 tonnes by the German intervention agency ; whereas, in response to a new request from the Polish authorities, the time limits Article 9b of Regulation (EEC) No 3265/80 is hereby amended as follows : 1 . In paragraph 2 (b) '1 September 1981 ' is in each case replaced by '1 November 1981 '. 2 . In paragraph 2 (c) '1 October 1981 ' is replaced by '1 December 1981 '. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 August 1981 . For the Commission Poul DALSAGER Member of the Commission ( ¢) OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2 ) OJ No L 169, 18 . 7 . 1968 , p . 1 . (3 ) OJ No L 342, 17 . 12 . 1980 , p . 28 . (&lt;) OJ No L 183, 4. 7 . 1981 , p . 15 .